Exhibit 10.3


NORTHROP GRUMMAN    Denise M. Peppard
Corporate Vice President and Chief Human Resources
Officer








January 10, 2018


Blake Larson Orbital ATK
45101 Warp Drive
Dulles, VA 20166


Re: Revised Conditional Offer
Dear Blake,


We are pleased to extend you this conditional offer to serve as the Corporate
Vice President and Sector President of the new sector we intend to form upon the
closing of the merger set forth in the Agreement and Plan of Merger Among
Northrop Grumman Corporation, Neptune Merger, Inc., and Orbital ATK, Inc., dated
September 17, 2017 ("Merger Agreement").


This offer is conditioned upon (1) the transaction closing in accordance with
the terms of the Merger Agreement, (2) the Board of Directors electing you as an
officer of Northrop Grumman Corporation and (3) your agreement to the terms and
conditions in this conditional offer letter.


Your position as an at-will employee of a subsidiary of the Company
("Employer'') will commence on the day that the last of the three conditions
above have been met ("Effective Date"). If any of the above conditions is not
fully met, then the conditional offer will be null and void.


1.
Base Salary and Reporting Relationship



Your bi-weekly salary will be $28,577 (which annualizes to a rate of $742,500).
In this position, you will be a member of the Company" Corporate Policy Council
("CPC"). You will report directly to Kathy Warden, President and Chief Operating
Officer.


2.
Annual Bonus Program



Your annual incentive plan of "bonus" program for 2018 will be the bonus plan in
which you currently participate (MIP). The actual award you may receive will be
dependent upon the performance of the new sector and your own personal
performance against a set of predetermined objectives. Awards under this plan
will






--------------------------------------------------------------------------------





be made during the March time period for the previous year's performance. For
2018, your target is set at 100% of base salary. Maximum payout is 200% of the
target, there is no minimum. This payment is subject to normal payroll
deductions. After 2018, you will participate in the Incentive Compensation Plan
applicable to elected officers.


3.
Equity Grants



a.
Annual Equity Grants

You will be eligible for annual grants of equity awards under the terms of the
Company's 2011 Long-Term Incentive Stock Plan (and any successor to such plan)
("LTISP"). These grants are subject to the LTISP and to your accepting the grant
by agreement to the Terms and Conditions applicable thereto ("Grant
Certificate"). These grants are typically made in February. Your initial grant
for calendar year 2018 will be an estimated value of $3,000,000 and will be
issued on the fifth business day following the closing date of the transaction
and will be based upon the Company's customary award grant valuation
methodologies.


This award will be granted in the form of 70% Restricted Performance Stock
Rights (RPSRs) and 30% Restricted Stock Rights (RSRs). The RPSRs are performance
based stock rights that may be paid in stock units, cash, or a combination of
both in February or March following the end of a three-year performance period
beginning January 1, 2018 and ending on December 31, 2020, subject to the
performance and termination of employment rules (including early retirement
rules) set forth in the Grant Certificate. Maximum payout is currently 150% of
the number of shares in the original grant; there is no minimum payout. The RSRs
will vest three years from the date of grant subject to the termination of
employment rules (including early retirement rules) set forth in the Grant
Certificate.


In calendar years following 2018, you will be eligible for annual equity grants
on the same basis (including guideline amounts for awards) as other Corporate
Vice Presidents who are CPC members.


b.
Sign-On Grants

The Company will provide you with a special grant of Restricted Stock Rights
("Special 2018 RSRs"), with an estimated value of $3,500,000. Half of the
Special 2018 RSRs will vest on December 31, 2018 and the other half of the
Special 2018 RSRs will vest on December 31, 2019; provided, however, if you are
involuntarily terminated other than for cause (as defined in the Grant
Certificate), any unvested portion(s) of the Special 2018 RSRs will vest on the
termination date. These Special 2018 RSRs shall be granted at the same time as
the annual equity grants described in 2.a. above and shall be subject to all the
terms and conditions of the LTISP, the applicable Grant Certificate (including
early retirement rules), and this conditional offer.






--------------------------------------------------------------------------------





As a condition of this offer, in exchange for this offer of Special 2018 RSRs,
and by your signature below, you hereby (i) waive participation in and agree you
will not be eligible for any payment under any income security plans in which
you are currently a participant, including but not limited to the Orbital ATK,
Inc. Income Security Plan ("2015 ISP") and the Alliant Techsystems Inc. Income
Security Plan ("2013 ISP"), and (ii) waive, and agree you will not be eligible
for, any Northrop Grumman retention grant provided for in the Merger Agreement.


c.
Stock Ownership and Holding Requirements

Elected officers are required to own Company stock valued at three times their
annual salary, accumulated over a five-year period, as specified in the
Company's Stock Ownership and Holding Requirements. Additionally, the Company
implemented a holding-period requirement for all long-term incentive stock
grants and requires all officers to hold, for a period of three years, 50% of
the net shares (after taxes) received from RPSR and RSA payouts.


4.
Executive Perquisites



You will receive the same executive perquisites as other Corporate Vice
Presidents who are CPC members. Those perquisites currently include
reimbursement of up to $15,000 annually for tax preparation/financial planning,
personal liability insurance, and an executive physical examination program. You
will also receive the same paid time off (PTO) benefit as other elected vice
presidents, who currently receive ten holidays and accrue PTO at a rate of five
weeks per calendar year. You will also be covered by the severance plan
applicable to other Corporate Vice Presidents who are CPC members, which
currently provides for lump sum severance equivalent to 1.5 years of salary and
target bonus, prorated bonus, and continued medical coverage for eighteen
months.


5.
Insurance Protection



You will also be provided company-paid basic life insurance coverage of 3 x base
salary (up to a maximum of $2 million), company-paid basic AD&D coverage of
6 x base salary (up to a maximum of $1 million) and an individual Long Term
Disability policy of up to 75% of base salary.


6.
Retirement Benefits



You will participate in the Officers Retirement Account Contribution Plan (ORAC)
that provides enhanced pension benefits in excess of those accrued under a
qualified plan or other non-qualified supplemental pension plans. The ORAC
currently provides a company contribution of 4% of eligible compensation.






--------------------------------------------------------------------------------





7.
Compliance with Section 409A



It is intended that any amounts and benefits payable to you under this offer
letter shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Internal Revue Code ("Section 409A"). This
offer letter shall be constructed and interpreted consistent with that intent.


8.
Company's Right to Change Policies and Plans



Nothing in this offer letter affects or limits the Company's right to amend or
terminate its compensation and benefit policies and plans, including, without
limitation, the plans listed above or other plans for which you will be
eligible.


Blake, the above is a summary of the key compensation and benefit provisions of
this offer. This revised conditional offer supersedes all prior offers.
Additional information will be sent to you under separate cover following the
Effective Date.


If you are in agreement with the terms of this offer, please sign and date this
letter below, and return the letter to me. This conditional offer will remain
open until January 11, 2018.


I look forward to having you join our senior management team. Sincerely,
/s/ Denise M. Peppard
Corporate Vice President and Chief Human Resources Officer
••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
I hereby accept Northrop Grumman's offer subject to the terms and conditions as
detailed above.    


Agreed:    /s/ Blake Larson    


Date: 1/11/18    












--------------------------------------------------------------------------------









